Citation Nr: 1631070	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-32 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from August 1979 to August 1982 and from October 1984 to October 1989.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in January 2015.  This matter was originally on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manchester, New Hampshire.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In October 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran is not permanently substantially confined to his home as a result of his service-connected disabilities, and he does not have a single disability rated as 100 percent disabling.

2.  The Veteran is not unable to protect himself from the hazards and dangers incident to his daily environment due to service connected disorders, nor is he unable to perform self-care activities without the aid and assistance of another.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and attendance or based on being housebound have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's January 2015 Remand, the Appeals Management Center (AMC) scheduled the Veteran for a VA examination to determine whether he was in need of the SMC at issue, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2009, June 2009, and August 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Initially, it is noted that the Veteran seeks SMC by reason of being housebound.  Special monthly compensation provided by 38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i) is payable where the Veteran has a single service-connected disability rated as 100 percent and either has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or is permanently housebound by reason of service-connected disability or disabilities.  The "housebound" requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  The United States Court of Appeals for Veterans Claims has also held that where a total rating based on individual unemployability is assigned primarily for one disorder, this may count as the single disability.  Here a total rating based on individual unemployability has been assigned since September 1996 on the basis of all, not a single service connected disorder.  Those disorders are set out in greater detail below.

Service connection is currently in effect for generalized anxiety disorder with recurrent depression rated as 70 percent disabling, residuals of L4-5 discectomy with fusion rated as 60 percent disabling, tinnitus rated as 10 percent disabling, and bilateral hearing loss rated as noncompensably disabling.

An April 2009 Social Work Consult record indicates that the Veteran had been attending pain clinic and attempting to stay active walking his dog, feeding goats, tending to bird feeders.  The Veteran underwent VA examination in July 2009 at which time the examiner noted that he drove to his examination by himself with his own vehicle and did not need anyone to attend with him and that he obviously was not bedridden.  

An Aid and Attendance/Housebound Questionnaire completed by his treating physician in June 2010 it was noted that on a typical day, the Veteran stayed at home and rarely left his area.  In an August 2010 letter by the same treating physician, he noted that the Veteran continued to have severe back pain making the activities of daily living difficult including grocery shopping.  The examiner noted that the Veteran had difficulty walking and caring for himself but could do all of his activities of daily living.  

In an August 2010 letter from the Veteran's treating psychiatrist stated that due to a combination of disorders he is minimally able to leave his house to attend to usual errands, that although treatment had improved his symptoms somewhat, he remained housebound, and that he would be greatly helped by assistance with what would otherwise be routine tasks that he could not do on his own such as shopping.  

An April 2011 Mental Health Administrative note indicates that the Veteran called and left a message cancelling his appoint and stating that he was moving and very busy and "doing ok."  

At his videoconference hearing in October 2014, the Veteran stated that he goes to the store, the post office and back home.  The Veteran reported that the day prior he drove his service dog to the daycare then he drove to a rest stop and elevated his legs.

The Veteran underwent VA examination in April 2015 at which the Veteran reported that drives and could spend one to five hours outside of the house but that he had someone shop for him and clean his house.  The veteran reported that he takes his Chihuahua to the beach and to the park to play and that the veteran goes to his provider visits by himself.  The examiner noted that the Veteran had driven his private vehicle to his examination and that he was unaccompanied.  The examiner stated that the Veteran was not housebound.

The Veteran underwent VA examination in July 2015 at which time he reported that he drove himself to the examination at a distance of about 30 to 45 miles away.

As noted above, the criteria require permanent and total disability rating.  Although the record reflects that the Veteran has a current psychiatric disorder, a current lumbar spine disorder, and a current hearing loss disorder, the evidence indicates that none of these disorders warrant a 100 percent rating.  Moreover, as noted a total rating based on individual unemployability has not been assigned on the basis of a single service connected disability.

There is no indication in the record that the Veteran's generalized anxiety disorder with recurrent depression is manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Schedule of ratings - mental disorders.  

At the July 2009 VA examination, the Veteran's behavior was tense and rigid; his speech was slow, hesitant and monotonous; and his mood was irritable, anxious, and depressed.  There were no indications of depersonalization or derealization; no hallucinations or elusions; and his thought process tended to be circumstantial but he was easily redirected to the topic at hand.  There were no obsessions or delusions.  He was preoccupied with his chronic emotional and physical disabilities.  The Veteran had passive suicidal ideation but no homicidal ideation.  He was oriented and was functioning in the average range of intelligence.  There were mild problems with attention and concentration resulting in short-term memory problems but long-term memory appeared to be intact.  His ability for abstract and insightful thinking was within the normal range; and his common sense, reasoning and judgment as well as moral and ethical thinking were also within normal limits.  He was deemed to be competent to manage his VA benefits    

At the July 2015 VA examination, the Veteran was noted to have depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and neglect of personal appearance and hygiene.  He, however, was alert and oriented; demonstrated fluent speech and good articulation, and his cognition was grossly intact.  The demonstrated no lapses in memory, no distractibility, and his insight and judgment were fair.  The Veteran described his mood as overwhelmed and unhappy but he denied suicidal or homicidal thoughts or plans.  The examiner noted that the Veteran was future oriented and resourceful.  

There is also no indication in the record that the Veteran's residual of L4-5 discectomy with fusion is manifested by unfavorable ankyloses of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  At the July 2009 VA examination, the Veteran demonstrated flexion to 30 degrees, extension to 5 degrees, right and left lateral flexion to 20 degrees and right and left rotation to 20 degrees.  At the April 2015 VA examination, the Veteran demonstrated lumbar flexion to 70 degrees, extension to 5 degrees, right lateral flexion to 23 degrees, left lateral flexion to 25 degrees, and right and left rotation to 20 degrees.  

Further, there is no indication in the record that the Veteran's bilateral hearing loss is productive of Level XI hearing in both ears.  See 38 C.F.R. § 4.85, Evaluation of hearing impairment.  At the VA examination in June 2015, the average of the pure tones between 1000-4000 Hz was 53 decibels for each ear and speech recognition ability was 92 percent in each ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designations of I for both ears.  Level I hearing acuity in both ears equates to a zero percent (noncompensable) evaluation.  38 C.F.R. § 4.85, Table VII.

Finally, the 10 percent rating under Diagnostic Code 6260 is the maximum rating for tinnitus.

Thus, there is no indication in the record that any of these conditions should be rated 100 percent.   

As the medical evidence of record does not demonstrate that he has a single permanent disability rated 100 percent disabling and is not permanently housebound by reason of service-connected disability or disabilities, the Board finds the preponderance of the evidence against the Veteran's entitlement to special monthly compensation on the basis of being housebound.  

As to the claim for SMC based on the need for aid and attendance, the record shows that the Veteran is able to perform most activities of daily living without assistance of others.  He leaves his house for appointments without assistance, goes to the beach with his service dog, and is otherwise able to come and go.  He does have some pain and has a tendency to stay home, he has some help with cleaning and shopping, but it is not shown that he would need that assistance if not otherwise procured.  He drives and moves about on his own when he wants.  Moreover, there is no showing that he is unable to protect himself from the hazards and dangers incident to his daily environment.  While he reportedly does not put an emphasis on showering, he is able to do so without assistance as he desires.  As such basic entitlement to SMC based on a need for regular aid and attendance of another is not shown.


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance, or based on being housebound status is denied.


______________________________________________
MICHAEL D LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


